Citation Nr: 1822416	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder (claimed as atrial fibrillation, congestive heart failure, and ischemic heart disease), to include hypertension.  


REPRESENTATION

Appellant represented by:	Collin Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a request for reconsideration in July 2011.  A September 2011 rating decision confirmed the previous denial.  

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2016 Board remand instructed that a medical opinion be obtained as to whether the Veteran's diagnoses of congestive heart failure, cardiomyopathy, and atrial fibrillation were related the Veteran's hypertension.  The March 2017 VA medical opinion obtained did not include the requested opinion.  Consequently a new opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the April 2016 Board remand instructed that outstanding pertinent VA medical records be obtained.  It noted that the June 2011 VA examiner's opinion referred to a May 2005 note from Dr. L. H., a VA physician, regarding the Veteran's hypertension.  However, the May 2005 VA medical records were not obtained and the AOJ did not indicate whether any steps were taken to try to obtain them.  The Veteran's May 2005 VA treatment note must be obtained if possible.  If it is determined that the May 2005 VA treatment record not is unavailable, the steps taken to obtain this record must be documented.  See 38 C.F.R. § 3.159(c)(2).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated prior to October 13, 2005.  In particular, a May 2005 VA treatment note regarding treatment of the Veteran's hypertension should be obtained.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain the May 2005 VA treatment record, the AOJ concludes that it is reasonably certain it does not exist or that further efforts to obtain it would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  When the above has been completed to the extent possible, forward the Veteran's file to an appropriate VA examiner to obtain medical opinions based on a review of the record.  The examiner should provide opinions on the following:

a.  For each diagnosed heart disorder and hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it began in or is related to active service.  

b.  For each diagnosed heart disorder, other than hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it was caused by the Veteran's hypertension.

c.  For each diagnosed heart disorder, other than hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it was aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the Veteran's hypertension.  Please provide a complete explanation for the opinion.

3.  When the above actions have been accomplished, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

